Dismissed and Memorandum Opinion filed December 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00862-CV

                ONE STOP RESTORATION, LLC, Appellant
                                        V.

                       HL INDUSTRIES, INC., Appellee

                   On Appeal from the 335th District Court
                        Washington County, Texas
                       Trial Court Cause No. 35,233

              MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed August 27, 2013. The notice of appeal was filed September 30,
2013, but appellant stated in its docketing statement that the notice of appeal was
timely mailed on September 26, 2013. The clerk’s record was due October 28,
2013, but it has not been filed. On October 29, 2013, the clerk responsible for
preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record.

      On October 29, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any other
response to this court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM


Panel consists of Justices McCally, Busby, and Donovan.




                                        2